DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-32 are pending.
Claims 1-15 have been cancelled. 
The Preliminary Amendment filed November 8, 2019 has been considered. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 16, it is suggested that the claim should be amended to read as: 
-– A compound of formula I where the crystal form is selected from ….--.
At claims 17-18, 20-21, 23-24, and 26-27, it is suggested that the claims should be amended to read as: 
-– A compound according to..--.  Correction is appreciated. 
At claims 19, 22, 25, and 28-32, it is suggested that the claims should be amended to refer to --the compound where the crystal form according to…---
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 20-21, 23-24, 26-27, and 29-32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lu et al [US Patent No. 10,759,787 (Reference A, cited by the Examiner).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The instantly claimed invention is taught.  At column 7, lines 43-60, see compound 2.  The compound is reproduced below: 
    PNG
    media_image1.png
    682
    615
    media_image1.png
    Greyscale
.
The reference is silent on the particular crystallographic form. MPEP 2112 states:
"SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY”
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)."
In this case, the "unknown property" is the particular crystalline form. This is unknown because the reference is silent on this property. MPEP 2112 goes on to state:
"A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection."
Again, the "CHARACTERISTIC" on which the prior art is silent is the crystalline form (crystalline form is considered to be in the category of chemical properties; see Zenith Laboratories Inc. v. Bristol-Myers Squibb Co., 30 USPQ2d 1285, 1288).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al [US Patent No. 10,759,787 (Reference A, cited by the Examiner) in view Morissette et al. (Reference U, cited by the Examiner).
          Reference A teaches the instantly claimed compound.  See the rejection above. The difference between the prior art compound and the instantly claimed compound is the solid state form.   Without a solid state form, it is not possible to provide a pharmaceutical active ingredient in a tablet, which is the dosage form of choice in terms of manufacturing, packaging, stability and patient compliance.  
          Reference U discloses that bioactive active compounds can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals and amorphous solids. Each form displays unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability and other performance characteristics of the drug.  Discovery and characterization of the diversity of solid forms of compounds provide options from which to select a form that exhibits the appropriate balance of critical properties for development into the product..  Further, 
Reference U discloses the necessity of preparation of the various solid forms of bioactive compounds (e.g., hydrates) to optimize its properties.  At page 277, Table 1 of Reference U teaches that additives employed for small molecule crystallization include organic solvents, such as alcohols, acetone, hexane, ethyl acetate, etc., water, acids, bases, and co-crystal formers.  The process for obtaining crystalline forms are discussed.
One of ordinary skill in the art would have been motivated by Reference A in view of Reference U to combine the teachings to obtain a solid state form of the instantly claimed compound.  The skilled artisan would have a reasonable expectation of success in obtaining the claimed solid state form using a salt. Therefore, the claimed solid state forms of the instant compound would have been obvious to a person having ordinary skill in the art.
With respect to crystalline data, further characterization of inherent physical properties of the disclosed product (X-Ray peak positions) do not patentably distinguish the claimed subject matter over the prior art: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, when the prior art teaches the identical chemical compound, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
The Information Disclosure Statement filed November 8, 2019 has been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zinna Northington Davis/
/Zinna Northington Davis/         Primary Examiner, Art Unit 1625  
                                                                                                                                                                                                      Znd
2.19.2021